               Case 1:03-md-01570-GBD-SN Document 5162
                                                  5160 Filed 09/19/19
                                                             09/17/19 Page 1 of 1
                                                                                2



                            MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                                      In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)                  09/19/2019
             Plaintiffs’ Executive Committee for Personal                      Plaintiffs’ Executive Committee for
                        Injury and Death Claims                                         Commercial Claims
          Ronald L. Motley (1944-2013)                                  Stephen A. Cozen, Co-Chair
          Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs        Sean Carter, Co-Chair
          MOTLEY RICE LLC                                               COZEN O’CONNOR
          James P. Kreindler, Co-Chair
          KREINDLER & KREINDLER LLP

          Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
          KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
          Robert T. Haefele, Co-Liaison Counsel
          MOTLEY RICE LLC
                                                                   VIA ECF
         September 17, 2019

         The Honorable Sarah Netburn
         Thurgood Marshall United States Courthouse
         40 Foley Square, Room 430
         New York, NY 10007

                  RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

         Dear Judge Netburn:

                  In accordance with the Court’s September 6, 2019 Memo Endorsement, ECF No. 5091,
         the Plaintiffs’ Executive Committees (“PECs”) and Department of Justice (“DOJ”) write to
         present their joint proposal for further briefing with regard to Plaintiffs’ Motion to Compel
         Production of Certain Information in the 2012 FBI Summary Report. The parties jointly
         respectfully request that the Court enter an order authorizing the plaintiffs to file a reply brief,
         not to exceed 25 pages, on or before October 11, 2019, and that the government be permitted to
         file a sur-reply brief, not to exceed 10 pages, by October 25, 2019.

                In support of this proposal, the PECs note that the government filed its recent opposition
         brief more than 100 days after plaintiffs filed their motion to compel. The government’s brief
         was accompanied by multiple declarations, and represented the first time the government has
         conveyed its final determinations with respect to the information at issue and articulated the
         substantive bases for its assertions of privilege. Further, the government’s opposition raises a
         number of privileges and arguments relating to the standards of review applicable to plaintiffs’
         subpoena. The parties’ proposal is aimed at ensuring the clearest presentation of the issues for
         the Court’s consideration, and to allow the necessary coordination on behalf of the plaintiffs.
The Plaintiffs' Executive Committees ("PECs") shall file a reply brief, not to exceed 25 pages, on or before October
11, 2019. The Department of Justice shall file a sur-reply brief, not to exceed 10 pages, by October 25, 2019.

SO ORDERED.

September 19, 2019
New York, New York
